Affirmed and Memorandum Opinion filed February 9, 2021




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00005-CR

                   JASON DEWAYNE HEARD, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

                    On Appeal from the 21st District Court
                         Washington County, Texas
                        Trial Court Cause No. 18,419

                 MEMORANDUM                     OPINION

      Appellant Jason Dewayne Heard appeals his conviction for failure to comply
with the sex offender registration requirements. Tex. Code Crim. Proc. art. 61.102.
Appellant’s appointed counsel filed a brief in which he concludes the appeal is
frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967), by presenting a professional evaluation of the
record and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of his right to inspect the appellate record and file a pro se response to the brief. See
Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more
than 60 days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is frivolous and without merit. Further, we find no reversible error in the
record. We are not to address the merits of each claim raised in an Anders brief when
we have determined there are no arguable grounds for review. See Bledsoe v. State,
178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the trial court’s judgment is affirmed.

                                    PER CURIAM

Panel consists of Chief Justice Christopher and Justices Jewell and Poissant.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2